829 So. 2d 338 (2002)
Ward David WEINHEIMER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2016.
District Court of Appeal of Florida, Second District.
October 30, 2002.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Senior Assistant Attorney General, Chief of Criminal Law, Tampa, for Appellee.
PER CURIAM.
Ward David Weinheimer appeals an order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm. While this appeal was pending, we relinquished jurisdiction to the trial court to correct a sentencing error. The trial court entered an order clarifying the sentence on August 5, 2002. We affirm that order, but remand for entry of amended judgments and sentences in accordance with the order's directives.
Affirmed and remanded with directions.
ALTENBERND, WHATLEY, and GREEN, JJ., Concur.